                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED:     7,,/s/z_ro
 NANCY M. HORNER,

                              Appellant,                         No. 20-CV-742 (RA)
                         V.
                                                                         ORDER
 AURORA COMMERICAL CORP.,

                               Appellee.


RONNIE ABRAMS, United States District Judge:

         Appellee's request to transfer this action to Judge Koeltl, who is presiding over a

bankruptcy appeal against the same Appellee, is DENIED. Pursuant to Local Rule 13,

"[b]ankruptcy appeals are deemed related if they arise from the same order or judgment of the

bankruptcy court." This action and the one before Judge Koeltl arose from separate orders of the

bankruptcy court. Thus, for this reason and the fact that the appeal will tum on the merits of the

individual foreclosure at issue here, this action will not be transferred.

SO ORDERED.

Dated:      February 3, 2020
            New York, New York

                                                    Romiii:Kbrams
                                                    United States District Judge
